Case 9:18-cv-80176-BB Document 268-4 Entered on FLSD Docket 08/16/2019 Page 1 of 4



  DEF_00013459.PDF.obj_17_decoded_stream.txt

       1   /CS0 cs 1 scn
       2   72 54 450.75 732.75 re
       3   f
       4   0.502 scn
       5   78 692.25 440.25 ‐1.5 re
       6   f
       7   q 1 0 0 1 78.0003 692.2503 cm
       8   0 0 m
       9   0.75 ‐0.751 l
      10   439.5 ‐0.751 l
      11   440.249 0 l
      12   h
      13   f
      14   Q
      15   q 1 0 0 1 78.75 691.4997 cm
      16   0 0 m
      17   ‐0.75 ‐0.75 l
      18   439.5 ‐0.75 l
      19   438.75 0 l
      20   h
      21   f
      22   Q
      23   q 1 0 0 1 78.0003 690.75 cm
      24   0 0 m
      25   0.75 0.75 l
      26   0 1.5 l
      27   h
      28   f
      29   Q
      30   q 1 0 0 1 517.5 691.4997 cm
      31   0 0 m
      32   0.75 ‐0.75 l
      33   0.75 0.751 l
      34   h
      35   f
      36   Q
      37   BT
      38   0 scn
      39   /TT0 1 Tf
      40   7.5 0 0 7.5 79.5 771.75 Tm
      41   (From:)Tj
      42   /CS1 cs 0 0 1 scn
      43   /TT1 1 Tf
      44   10.2 0 Td
      45   (Craig S Wright)Tj
      46   ET
      47   /CS1 CS 0 0 1 SCN
      48   0.75 w
      49   q 1 0 0 1 156 771 cm
      50   0 0 m
      51   47.886 0 l
      52   h

                                                                        Page: 1
Case 9:18-cv-80176-BB Document 268-4 Entered on FLSD Docket 08/16/2019 Page 2 of 4



  DEF_00013459.PDF.obj_17_decoded_stream.txt

      53   S
      54   Q
      55   BT
      56   /CS0 cs 0 scn
      57   /TT0 1 Tf
      58   7.5 0 0 7.5 79.5 761.25 Tm
      59   (To:)Tj
      60   /CS1 cs 0 0 1 scn
      61   /TT1 1 Tf
      62   10.2 0 Td
      63   (Craig S Wright)Tj
      64   ET
      65   q 1 0 0 1 156 760.5 cm
      66   0 0 m
      67   47.886 0 l
      68   h
      69   S
      70   Q
      71   BT
      72   /CS0 cs 0 scn
      73   /TT0 1 Tf
      74   7.5 0 0 7.5 79.5 750.75 Tm
      75   (Subject:)Tj
      76   /TT1 1 Tf
      77   10.2 0 Td
      78   (Requested attached.)Tj
      79   /TT0 1 Tf
      80   ‐10.2 ‐1.4 Td
      81   (Date:)Tj
      82   /TT1 1 Tf
      83   10.2 0 Td
      84   (Friday, 17 October 2014 12:04:57 PM)Tj
      85   /TT0 1 Tf
      86   ‐10.2 ‐1.4 Td
      87   (Attachments:)Tj
      88   /CS1 cs 0 0 1 scn
      89   /TT1 1 Tf
      90   10.2 0 Td
      91   (Tulip Trust.pdf.asc)Tj
      92   ET
      93   q 1 0 0 1 156 729 cm
      94   0 0 m
      95   61.564 0 l
      96   h
      97   S
      98   Q
      99   BT
     100   7.5 0 0 7.5 156 720.75 Tm
     101   (Tulip Trust.pdf.tar.asc)Tj
     102   ET
     103   q 1 0 0 1 156 720 cm
     104   0 0 m

                                                                        Page: 2
Case 9:18-cv-80176-BB Document 268-4 Entered on FLSD Docket 08/16/2019 Page 3 of 4



  DEF_00013459.PDF.obj_17_decoded_stream.txt

     105   72.982 0 l
     106   h
     107   S
     108   Q
     109   BT
     110   7.5 0 0 7.5 156 711.75 Tm
     111   (Tulip Trust.pdf)Tj
     112   ET
     113   q 1 0 0 1 156 711 cm
     114   0 0 m
     115   48.549 0 l
     116   h
     117   S
     118   Q
     119   BT
     120   /CS0 cs 0 scn
     121   /TT0 1 Tf
     122   7.5 0 0 7.5 79.5 701.25 Tm
     123   (Importance:)Tj
     124   /TT1 1 Tf
     125   10.2 0 Td
     126   (High)Tj
     127   /TT2 1 Tf
     128   9.75 0 0 9.75 78 662.25 Tm
     129   (Craig,)Tj
     130   0 ‐1.231 TD
     131   (I think you are mad and this is risky, but I believe in what we are tryi\
     132   ng to do.)Tj
     133   0 ‐2.462 TD
     134   (Respectfully,)Tj
     135   T*
     136   (Dave Kleiman ‐ )Tj
     137   /CS1 cs 0 0 1 scn
     138   6.636 0 Td
     139   (http://www.ComputerForensicExaminer.com)Tj
     140   ET
     141   q 1 0 0 1 142.7032 601.5 cm
     142   0 0 m
     143   176.552 0 l
     144   h
     145   S
     146   Q
     147   BT
     148   /CS0 cs 0 scn
     149   9.75 0 0 9.75 319.2554 602.25 Tm
     150   ( ‐ )Tj
     151   /CS1 cs 0 0 1 scn
     152   (http://www.DigitalForensicExpert.com)Tj
     153   ET
     154   q 1 0 0 1 327.3772 601.5 cm
     155   0 0 m
     156   152.725 0 l

                                                                                    Page: 3
Case 9:18-cv-80176-BB Document 268-4 Entered on FLSD Docket 08/16/2019 Page 4 of 4



  DEF_00013459.PDF.obj_17_decoded_stream.txt

     157   h
     158   S
     159   Q
     160   BT
     161   /CS0 cs 0 scn
     162   9.75 0 0 9.75 78 578.25 Tm
     163   (4371 Northlake Blvd #314)Tj
     164   0 ‐1.231 TD
     165   (Palm Beach Gardens, FL 33410)Tj
     166   T*
     167   (561.310.8801)Tj
     168   ET




                                                                        Page: 4
